           Case 1:15-cv-07674-SDA Document 109 Filed 04/30/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Swisszan Cardoso, et al,                                                  4/30/2020

                                  Plaintiffs,
                                                                 1:15-cv-07674 (SDA)
                      -against-
                                                                 OPINION AND ORDER
    Paramount Foods Inc., et al,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Pending before the Court is Plaintiffs’ motion to enforce a Settlement Agreement that

was approved by the Court in this case. (Not. of Mot., ECF No. 103.) For the reasons set forth

below, Plaintiffs’ motion is GRANTED IN PART and DENIED IN PART.

                                                BACKGROUND

          This case was filed on September 29, 2015 by Plaintiffs Swisszan Cardoso and Diomedes

Garcia asserting claims under the Fair Labor Standards Act (“FLSA”) and New York Labor Law

(“NYLL”). (Compl., ECF No. 1.) On May 5, 2016, Opt-In Plaintiffs Alexis Scott, Anthony Mata, Arju

Mossamat, Jonathan Carrasco, Marino Disla and Saroj Maharjan filed Consents to Sue under the

FLSA. 1 (Consents, ECF Nos. 29-33, 36.)

          On January 23, 2018, the parties reached a settlement in principle. (See 1/23/18 Order,

ECF No. 85.) On March 8, 2018, Plaintiffs filed a letter application for the Court to approve the

Settlement Agreement entered into by the parties. (3/8/18 Ltr., ECF No. 95.) The Settlement




1
  Two other individuals also had filed Consents to Sue, but their claims later were dismissed. (2/23/18
Order, ECF No. 94.) Plaintiffs Cardoso and Garcia, together with the Opt-In Plaintiffs, collectively are
referred to herein as “Plaintiffs.”
         Case 1:15-cv-07674-SDA Document 109 Filed 04/30/20 Page 2 of 5



Agreement contained the following provisions, among others:

       a) Defendants agreed to pay the settlement amount of $65,000 in settlement to

           Plaintiffs’ counsel by making a payment of $10,000 within five days of the Court’s

           approval of the settlement, thirty-three (33) equal payments of $1,650 every thirty

           days thereafter and one final payment of $550 one thousand twenty (1,020) days after

           the first payment (see Settlement Agreement, ECF No 95-1, at ¶¶ 2.a-2.ii);

       b) Defendant Rohan Aggarwal agreed to execute an Affidavit of Confession of Judgment

           which the Plaintiffs could file if Defendants defaulted in making payments and failed

           to cure the default, as set forth in the Settlement Agreement (see Settlement

           Agreement at p. 6 & ¶ 2.jj); and

       c) The parties agreed that this Court would retain jurisdiction over “any question or

           dispute arising out of or pursuant to [the] Settlement Agreement” (Settlement

           Agreement at ¶ 5).

On April 5, 2018, the Court approved the Settlement Agreement (as amended to remove a certain

cooperation provision) and retained jurisdiction to enforce the Settlement Agreement. (4/5/18

Order, ECF No. 101).

       On April 1, 2020, Plaintiffs filed a motion to enforce the Settlement Agreement. (See Not.

of Mot.) The Declaration of Plaintiffs’ counsel that was filed in support of the motion states that

Defendants have not made any payments under the Settlement Agreement. (Seelig Decl., ECF

No. 104, ¶¶ 2-3.) Plaintiffs seek a Judgment from Defendants in the amount of $49,600, which is

the amount currently due under the Settlement Agreement. (See Seelig Decl. ¶ 3.) However,

Plaintiffs also seek 9% prejudgment interest on the amount due, for a total of $54,768.52. (See



                                                2
         Case 1:15-cv-07674-SDA Document 109 Filed 04/30/20 Page 3 of 5



Proposed Judgment, ECF No. 103-2.)

       On their motion, Plaintiffs request $1,375 in attorneys’ fees incurred in connection with

enforcing the Settlement Agreement. (Pl. Am. Mem., ECF No 106, at 4-5.) Plaintiffs also request

the Court to approve an automatic increase of the judgment by 15%, pursuant to NYLL § 198(4),

upon the expiration of ninety (90) days following issuance of the judgment if any amounts remain

unpaid (“NYLL Increase”). (See Proposed Order, ECF No. 103-1.)

       In opposition to Plaintiffs’ motion, Defendants argue that the Settlement Agreement

provided for the filing of a confession of judgment upon default, and as such, Plaintiffs should

utilize that enforcement mechanism, rather than having this Court enter judgment. (See 4/27/20

Ltr., ECF No. 108.) Defendants state that “while the Court retained jurisdiction with respect to

any dispute arising under the settlement agreement, a motion requesting that the Court direct

entry of a proposed judgment is not an enforcement mechanism contemplated under the

agreement.” (Id.)

                                           DISCUSSION

       The Court carefully has reviewed the parties’ submissions and shall enter Judgment

against Defendants, albeit in an amount that is less than Plaintiffs seek. Defendants’ argument

that the Court only has jurisdiction “with respect to any dispute arising under the settlement

agreement,” rather than jurisdiction to enforce the Settlement Agreement is without merit. The

Court’s April 5, 2018 Order approving the settlement expressly states that the Court “will retain

jurisdiction to enforce the settlement agreement.” (See 4/5/18 Order.) This was a valid retention

of jurisdiction. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015) (“[T]o retain

ancillary jurisdiction over enforcement of a settlement agreement, . . . a district court’s order of



                                                 3
         Case 1:15-cv-07674-SDA Document 109 Filed 04/30/20 Page 4 of 5



dismissal must either (1) expressly retain jurisdiction over the settlement agreement, or

(2) incorporate the terms of the settlement agreement in the order.” (internal citations

omitted)).

       The Court also rejects Defendants’ argument that Plaintiffs are constrained to filing the

confession of judgment in the case of a default. The language in the Settlement Agreement that

upon default “Plaintiffs may immediately file the Affidavit of Confession of Judgment” (see

Settlement Agreement at ¶ 2.jj) is not exclusive to other enforcement remedies. Courts retain

discretion to fashion appropriate remedies where a contract does not provide for a sole or

exclusive remedy. See Glob. Land, Inc. v. Mayor & Common Council of City of Peekskill, 377 F.

App’x 43, 45 (2d Cir. 2010).

       With respect to the amount of the Judgment, the Court declines to grant Plaintiffs’

requests for for attorneys’ fees, prejudgment interest or for an NYLL Increase. The Court retained

jurisdiction over this matter to enforce the parties’ Settlement Agreement and must adhere to

the terms of the Settlement Agreement. Febus v. Guardian First Funding Grp., LLC, 90 F. Supp. 3d

240, 245 (S.D.N.Y. 2015) (“A settlement, once reached, is a binding contract, which is interpreted

according to the principles of contract law.”).

       The Settlement Agreement does not provide for attorneys’ fees and thus they may not

be awarded. See Partners for Payment Relief, LLC v. Dreambuilder Investments, LLC, No. 12-CV-

01414 (RJS), 2016 WL 4205595, at *4 (S.D.N.Y. Aug. 8, 2016) (“[S]ince the parties’ intention to

shift fees incurred in connection with judgment collection is not unmistakably clear from the

language of the contract, the Court concludes that shifting such fees is not warranted under the

Settlement Agreement.” (internal quotations and citations omitted)).



                                                  4
         Case 1:15-cv-07674-SDA Document 109 Filed 04/30/20 Page 5 of 5



       The Settlement Agreement also does not provide for the collection of interest. As such,

interest may not be awarded. See Brum v. Paragon Design Corp, No. 18-CV-05399 (JMF) (KNF),

2019 WL 3222969, at *5 (S.D.N.Y. May 16, 2019), report and recommendation adopted, 2019 WL

3219345 (S.D.N.Y. July 17, 2019) (“[I]nterest is not a material term of the parties’ settlement

agreement and the plaintiffs failed to make citation to any binding authority in support of their

request for interest. Thus, awarding interest on $35,000 is not warranted.”).

       Finally, although this case had asserted claims under the NYLL, those claims were settled.

Plaintiffs’ motion is not based upon the NYLL, but rather is based upon the Settlement

Agreement. The Settlement Agreement does not provide for the NYLL Increase and thus the NYLL

Increase may not be included in the Judgment.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion to enforce the Settlement Agreement is

GRANTED IN PART and DENIED IN PART.

       The Clerk of Court is respectfully directed to enter Judgment in favor of Plaintiffs Swisszan

Cardoso, Diomedes Garcia, Alexis Scott, Anthony Mata, Arju Mossamat, Jonathan Carrasco,

Marino Disla and Saroj Maharjan, and against Defendants Paramount Foods Inc., Devi Group Ltd.,

Rakesh Aggarwal and Rohan Aggarwal, jointly and severally, in the amount of $49,600.

SO ORDERED.

DATED:        New York, New York
              April 30, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                5
